Case 1:19-cv-03070-JPH-DML Document 1 Filed 07/23/19 Page 1 of 13 PageID #: 1



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

METRO FIBERNET, LLC                    )
                                       )
                   Plaintiff,          )
                                       )
      v.                               )     Case No. 1:19-cv-3070
                                       )
AT&T, INC., CLEAR HOME, INC.,          )
CHAD LABONTE, and                      )
RYAN MARGERISON,                       )
                                       )
                   Defendants.         )

           COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

      Plaintiff, Metro Fibernet, LLC (“MetroNet”), for its Complaint for Damages

and Injunctive Relief against Defendants AT&T, Inc., Clear Home, Inc., Chad

LaBonte, and Ryan Margerison (collectively, “Defendants”), states as follows:

                            NATURE OF THE ACTION

      1.     MetroNet and Defendants are competitors, both in the consumer

telecommunications industry. In this action, MetroNet seeks to enjoin Defendants

and to recover damages from them for their practice of deceiving and stealing

MetroNet’s customers. Defendants’ deceptive scheme was premised upon making

false representations in their marketing. Defendants, in markets where MetroNet

had a competitive advantage, contacted MetroNet’s customers and falsely

represented to MetroNet’s customers that Defendants were affiliated with MetroNet.

Defendants lied to MetroNet’s customers, telling them that they change or acquire

new services and that, if they did not, their MetroNet services would be canceled. In
Case 1:19-cv-03070-JPH-DML Document 1 Filed 07/23/19 Page 2 of 13 PageID #: 2



actuality, Defendants sought to, and did, ensure that MetroNet’s customers canceled

their services with MetroNet and purchased services from Defendants. Defendants’

deceptive scheme has irreparably damaged MetroNet, and despite MetroNet’s notice

to Defendants of the deceptive scheme, Defendants, still today, continue to carry it

out.

                                      PARTIES

       2.    MetroNet is a limited liability company organized and existing under

the laws of the state of Nevada, with its principal place of business in Evansville,

Indiana.

       3.    Defendant AT&T, Inc. (“AT&T”) is a corporation organized and existing

under the laws of the state of Delaware, with its principal place of business in Dallas,

Texas.

       4.    Defendant Clear Home, Inc. (“Clear Home”) is a corporation organized

and existing under the laws of the state of Utah, with its principal place of business

in Orem, Utah.

       5.    Defendant Chad LaBonte (“LaBonte”) is a resident and citizen of Mesa,

Arizona.

       6.    Defendant Ryan Margerison (“Margerison”) is a resident and citizen of

Indianapolis, Indiana.

                           JURISDICTION AND VENUE

       7.    Pursuant to 28 U.S.C. § 1331, this Court has jurisdiction over the subject

matter of this case because MetroNet’s primary claim is based on federal law.




                                           2
Case 1:19-cv-03070-JPH-DML Document 1 Filed 07/23/19 Page 3 of 13 PageID #: 3



       8.     Further, pursuant to 28 U.S.C. § 1367(a), this Court has supplemental

jurisdiction over MetroNet’s claims arising under the laws of Indiana

       9.     This Court has personal jurisdiction over Defendants because they do

business in Indiana and the transactions and false and misleading representations

at issue in this matter occurred in Indiana.

       10.    Pursuant to 28 U.S.C. § 1391(b)(2) and (c), venue is proper in this district

because many of the transactions and false and misleading representations at issue

in this matter occurred in this District.

                         FACTS COMMON TO ALL COUNTS

       11.    MetroNet is a telecommunications business that primarily sells

internet, television, and telephone services to consumers.

       12.    MetroNet does business in the midwestern portion of the United States.

Of its business in Indiana, it considers the markets of Huntington, Wabash,

Greencastle, and Thorntown its “mature markets.” In the mature markets, MetroNet

had secured as customers a substantial portion of individuals who were eligible to

receive its services.

       13.    Like MetroNet, AT&T is in the telecommunications business of selling

internet, television and telephone services.

       14.    AT&T retains companies and individuals to market and sell its

telecommunications services.

       15.    AT&T      has   retained   Clear    Home    to   market     and   sell   its

telecommunications services.




                                            3
Case 1:19-cv-03070-JPH-DML Document 1 Filed 07/23/19 Page 4 of 13 PageID #: 4



      16.    LaBonte and Margerison are employees or contractors of Clear Home,

who, on behalf of Clear Home, market and sell the telecommunications services of

AT&T in Indiana.

      17.    MetroNet and Defendants are competitors.

      18.    MetroNet and Defendants are not business affiliates.

      19.    Defendants desired to increase their business in MetroNet’s mature

markets.

      20.    Defendants      advertised,   and   continue    to     advertise,   the

telecommunications services of AT&T in the mature markets and sought, and

continue to seek, to sell them there.

      21.    Defendants were aware of MetroNet’s substantial business presence in

the mature markets.

      22.    In early 2019, Defendants, in the mature markets, began to engage in

deceptive marketing and sales practices that adversely and irreparably affected, and

continue to damage, MetroNet.

      23.    Defendants made, and continue to make, a practice of contacting and

marketing to MetroNet’s substantial customer base in the mature markets by and

through making false representations to them.

      24.    On or about May 30, 2019, MetroNet – and in particular one of its

regional sales managers, Mathew Paul – became aware of Defendants’ deceptive

scheme. MetroNet learned that Defendants, and specifically Clear Home, LaBonte,




                                           4
Case 1:19-cv-03070-JPH-DML Document 1 Filed 07/23/19 Page 5 of 13 PageID #: 5



and Margerison, had been making false representations to MetroNet’s customers,

which representations included but were not limited to:

            a. that Defendants were business affiliates of MetroNet;

            b. that AT&T had purchased MetroNet;

            c. that because AT&T had purchased MetroNet, the customers had to

                execute agreements with AT&T;

            d. that the services the customers had obtained from MetroNet had to

                be upgraded or that they would be terminated; and

            e. that the equipment the customers had obtained from MetroNet had

                to be upgraded in order to avoid cancellation of the services the

                customers had obtained from MetroNet.

      25.   In addition, MetroNet learned:

            a. that during 2019, LaBonte had been contacting MetroNet’s

                customers in the mature markets; had falsely told them that he

                worked for MetroNet; had falsely told them that they could reduce

                their monthly MetroNet bill if they upgraded their services by

                executing documents he presented to them; and, if they did not

                upgrade their services, those services would be canceled; and

            b. that during 2019, Margerison had been contacting MetroNet’s

                customers in the mature markets; had told them he worked for AT&T

                and its affiliate, DirecTV; had falsely told them that AT&T had

                purchased MetroNet; had told them that, as a result, they had to




                                         5
Case 1:19-cv-03070-JPH-DML Document 1 Filed 07/23/19 Page 6 of 13 PageID #: 6



                  upgrade the equipment they had obtained from MetroNet; had

                  falsely told them that if they did not upgrade the equipment, their

                  MetroNet services would be canceled.

       26.     Many of MetroNet’s customers in the mature markets were elderly, and

many    were    persuaded   by   Defendants’   false   representations.   All-the-while

maintaining the guise of affiliation with MetroNet, and based on Defendants’ false

representations described above, Defendants would then guide MetroNet’s customers

to unwittingly terminate their services with MetroNet and purchase services from

Defendants.

       27.     For example, MetroNet learned that LaBonte, in mid-June 2019, had

contacted John Prosser, who had been one of MetroNet’s customers in Greencastle,

Indiana since May 2014. MetroNet learned that LaBonte had falsely represented to

Prosser that LaBonte worked for MetroNet and that LaBonte could reduce Prosser’s

monthly MetroNet bill if Prosser agreed to upgrade his services with LaBonte.

MetroNet learned that LaBonte had falsely represented to Prosser that if Prosser did

not upgrade the services he had, those services would be canceled. Consequently,

Prosser agreed to “upgrade” his services with LaBonte. Prosser subsequently

discovered that he had unwittingly signed up for services with AT&T and that he no

longer had services with MetroNet. Prosser advised MetroNet that LaBonte had

made similar contact with Prosser’s neighbors.

       28.     By way of further example, MetroNet learned that Margerison, on or

about June 22, 2019, had contacted Bob and Rita Sheppard, who had been MetroNet’s




                                          6
Case 1:19-cv-03070-JPH-DML Document 1 Filed 07/23/19 Page 7 of 13 PageID #: 7



customers in Wabash, Indiana since June 2010. MetroNet learned that Margerison

had falsely represented to the Sheppards that AT&T and DirecTV had purchased

MetroNet and that, consequently, the Sheppards had to obtain their services from

AT&T and DirecTV, not directly from MetroNet. Further, MetroNet learned,

Margerison had falsely represented to the Sheppards that, via the change, they could

receive the same services they had had with MetroNet and reduce their monthly bill.

Moreover, MetroNet learned, Margerison had falsely represented to the Sheppards

that if they did not that day agree to receive their services from AT&T and DirecTV,

their MetroNet services would be canceled. Consequently, the Sheppards followed

Margerison’s lead. The Sheppards subsequently discovered that they had been

deceived, and they attempted repeatedly to contact Margerison, but he did not

respond to their inquiries.

      29.    By way of further example, MetroNet learned that LaBonte, in mid-June

2019, had contacted John Flora, who was one of MetroNet’s customers in Thorntown,

Indiana. MetroNet learned that LaBonte had falsely represented to Flora that

LaBonte worked for MetroNet and that Flora had to take action that would alter his

MetroNet account or, if he refused, his MetroNet services would be canceled.

MetroNet learned that Flora had declined to alter his services as LaBonte had urged

and had instructed LaBonte to leave.

      30.    Having learned of Defendants’ deceptive scheme, on June 21, 2019,

Brian Nelson of MetroNet sent cease-and-desist correspondence to Paul Southam of

Clear Home. In that correspondence, Nelson stated in part:




                                         7
Case 1:19-cv-03070-JPH-DML Document 1 Filed 07/23/19 Page 8 of 13 PageID #: 8



      It has come to MetroNet’s attention that your agents in the field are
      misrepresenting that they work for MetroNet, among other things, that
      have been reported on social media and to neighborhood watch groups.
      We have received several calls today reporting these activities, as well.

      We hereby demand that you cease and desist immediately from these
      unlawful activities or we will have little choice but to seek further action
      with law enforcement and in the courts to protect MetroNet.

An accurate copy of the June 21, 2019 correspondence is attached as Exhibit 1.

      31.    Having received MetroNet’s cease-and-desist letter, Clear Home

continued, including to present day, its deceptive scheme that is described herein.

      32.    Further, in June 2919, MetroNet notified AT&T of the deceptive scheme

that is described herein. Still, Defendants’ deceptive scheme has persisted.

      33.    AT&T did not, however, investigate the deceptive scheme that is

described herein. Instead, AT&T allowed that deceptive scheme to continue,

including to present day.

      34.    Indeed, despite MetroNet’s correspondence and communication to Clear

Home and AT&T, Defendants have continued to make false and misleading

representations, of the sort described herein, to MetroNet’s customers, and

MetroNet’s customers have continued to unwittingly terminate their services with

MetroNet and purchase services from Defendants.

      35.    Defendants’ perpetration of their scheme has caused, and continues to

cause, substantial damage to MetroNet. MetroNet has lost customers, revenue and

profit, and goodwill and has incurred expenses.

      36.    MetroNet’s     monetary    losses    are   compounding     by    the    day.

Correspondingly, because of Defendants’ deceptive scheme, MetroNet’s business in



                                           8
Case 1:19-cv-03070-JPH-DML Document 1 Filed 07/23/19 Page 9 of 13 PageID #: 9



the mature markets continues to decrease. Plus, day-by-day, Defendants are harming

MetroNet’s goodwill in the mature markets by utilizing aggressive, unethical

marketing and sales tactics in MetroNet’s name and by stating that MetroNet is no

longer its own company.

      37.    Further, Defendants’ deceptive scheme, and their refusal, despite notice,

to stop it, has caused and continues to cause MetroNet’s employees to spend a great

deal of time and effort attempting to control the fallout that MetroNet has

experienced and continues to experience.

      38.    MetroNet will continue to suffer these harms while this matter is

pending, and the consequences to MetroNet of those ongoing harms are irreparable.

If Defendants are not forced to stop their deceptive scheme, even if MetroNet is

awarded monetary damages at the end of this case, the scheme will have tarnished

MetroNet’s business in the mature markets, and possibly elsewhere, to a point from

which it cannot recover.

                               COUNT I
                    THE LANHAM ACT (15 U.S.C. 1125(a)(1))

      39.    MetroNet incorporates its allegations above.

      40.    Defendants, to MetroNet’s customers in the mature markets, made and

continue to make false and misleading statements of fact regarding their purported

relationship with MetroNet and what MetroNet’s customers must do to maintain the

services they obtained from MetroNet.




                                           9
Case 1:19-cv-03070-JPH-DML Document 1 Filed 07/23/19 Page 10 of 13 PageID #: 10



       41.     Defendants’ false and misleading statements have deceived and had the

 tendency to deceive a substantial segment MetroNet’s customers in the mature

 markets.

       42.     Defendants’ false and misleading statements were and are material in

 that they had and continue to have an adverse effect on MetroNet’s business.

       43.     Defendants’ false and misleading statements had a substantial effect on

 interstate commerce.

       44.     MetroNet has been and will continue to be irreparably damaged by

 Defendants’ false and misleading statements.

       45.     MetroNet has no adequate remedy at law to remedy Defendants’

 ongoing deceptive actions.

       46.     By and through the foregoing, Defendants have violated 15 U.S.C. §

 1125(a)(1).

                            COUNT II
        TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS

       47.     MetroNet incorporates its allegations above.

       48.     As described herein, MetroNet had valid business relationships with the

 customers that Defendants deceptively marketed to and corresponded with.

       49.     Defendants knew that MetroNet had valid business relationships with

 the customers that Defendants approached as described herein.

       50.     By its conduct described herein, Defendants tortiously interfered, and

 continue to tortiously interfere, with those business relationships.




                                           10
Case 1:19-cv-03070-JPH-DML Document 1 Filed 07/23/19 Page 11 of 13 PageID #: 11



       51.    As described supra in Count IV, Defendants acted criminally in their

 tortious interference with MetroNet’s business relationships.

       52.    There was and is no justification for Defendants’ tortious interference

 with MetroNet’s business relationships.

       53.    As a direct and proximate result of Defendants’ tortious interference,

 MetroNet has been, and continues to be, damaged as described herein.

       54.    MetroNet has no adequate remedy at law to remedy Defendants’

 ongoing tortious interference with MetroNet’s business relationships.

                                COUNT III
                    DECEPTION UNDER IND. CODE 35-43-5-3

       55.    MetroNet incorporates its allegations above.

       56.    Defendants, with the intent to defraud MetroNet’s customers,

 misrepresented their identity, as described herein.

       57.    Defendants,      as    described          herein,   disseminated    to     the

 telecommunications    populace     of    the        mature   markets   advertisements   for

 telecommunications services that they knew to be false, misleading, and deceptive

 with the intent to promote purchases.

       58.    By their actions, Defendants committed the criminal act of deception as

 set forth under Ind. Code § 35-43-5-3.

       59.    As a result, Defendants are liable to MetroNet for treble damages,

 attorneys’ fees, and costs under Ind. Code § 34-24-3.

       60.    MetroNet has no adequate remedy at law to remedy Defendants’

 ongoing criminal deception.



                                                11
Case 1:19-cv-03070-JPH-DML Document 1 Filed 07/23/19 Page 12 of 13 PageID #: 12



                                PRAYER FOR RELIEF

       WHEREFORE, MetroNet, by counsel, respectfully requests that this Court

 enter judgment in its favor and against Defendants AT&T, Clear Home, Chad

 LaBonte, and Ryan Margerison and award the following relief:

       a. preliminarily and permanently enjoin Defendants from, as described

          herein, violations of the Lanham Act, tortiously interfering with contracts

          and business relationships, and criminal deception;

       b. compensatory damages;

       c. treble damages;

       d. attorneys’ fees;

       e. costs of this action; and

       f. all other just and proper relief.

                                         Respectfully submitted,

                                         /s/ Jonathan A. Bont
                                         Jonathan A. Bont, Attorney No. 28476-49
                                         Ian P. Goodman, Attorney No. 30645-59
                                         Mackenzie E. Skalski, Attorney No. 34203-64
                                         Paganelli Law Group
                                         10401 N. Meridian St., Suite 450
                                         Indianapolis, IN 46290
                                         Phone:       317.550.1855
                                         Fax:         317.569.6016
                                         E-Mail:      jon@paganelligroup.com
                                                      ian@paganelligroup.com
                                                      mackenzie@paganelligroup.com

                                         Counsel for Plaintiff, Metro Fibernet, LLC




                                              12
Case 1:19-cv-03070-JPH-DML Document 1 Filed 07/23/19 Page 13 of 13 PageID #: 13



                              CERTIFICATE OF SERVICE

        I hereby certify that on July 23, 2019, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent to parties of record by operation of the

 Court’s electronic filing system. Parties may access this filing through the Court’s

 system.

                                           /s/ Jonathan A. Bont
                                           Jonathan A. Bont




                                             13
